DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 11/12/2021.
2. 	Claims 1-10, 13, 14, 16, 17, 19-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 13, 14, 16, 17, 19-34
Claims 1-10, 13, 14, 16, 17, 19-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
When the terminal side non-contact short range communications device of a respective one or more mobile communications terminals is placed within range of the 
receiving, by the respective mobile communication terminal, equipment identification information identifying the respective value dispensing apparatus when the respective value dispensing apparatus is requested to provide a user with a tangible value  – Insignificant Data Gathering Activity.
Generating, by the respective mobile communications terminal, an electronic settlement request message containing:
a header portion indicating that the electronic message is a settlement request message;
a user ID portion including user identification information identifying the user,
a password portion including user identification information identifying the user’
a transfer amount portion including authentication information used by the server to authenticate the user;
a transfer amount portion including a transfer amount corresponding to consideration for the tangible value;
an account number portion including an account number from which the transfer amount is to be transferred;
an equipment identification portion including the equipment identification information and IP address information received from the value dispensing apparatus within communications range,

input from the respective mobile communication terminal by the user via a graphical user interface displayed on a display of the mobile communications terminal – Insignificant Pre Solution Activity.
Automatically input based upon user input predefined criteria, or 
automatically input by the respective value dispensing apparatus based on its equipment ID information, when the terminal side non-contact short range communications device of the respective one or more mobile communications terminals is placed within range of the apparatus side non-contact short range communications device of the respective one or more value dispensing apparatuses – Certain Methods of Organizing Human Activity.
Wherein the first non-transitory computer readable storage medium of the service stores computer implementable instructions, which when executed by the central processing unit cause the server to perform the methods of:
Requests performance of a credit check of an account of the user identified based on the identification information – Certain Methods of Organizing Human Activity.
According to a result of the credit check indicating that the account of the user is sufficient, transmits, to the respective value dispensing apparatus identified based on the equipment identification information included in the received electronic request message, an electronic provision instruction message instructing the respective value dispensing apparatus to provide the tangible value corresponding to the transfer 
a destination equipment address portion including the IP address obtained from the value dispensing apparatus;
a value portion including the tangible value to be provided by the value dispensing apparatus; and
transmits an electronic transfer request message requesting a transfer of an amount corresponding to the transfer amount from the account of the user identified by the user identification information to a predetermined account; and
upon receiving the electronic provision instruction message from the server, the value dispensing device of the value dispensing apparatus dispenses at least one of a coin, a token, a chip, a bill, a ticket, a card storing information corresponding to the transfer amount transferred from the account of the user, or transmits electronic data corresponding to the tangible value corresponding to the transfer amount transferred from the account of the user to at least one of the respective one or more mobile communications terminals or a device defined by the user –Certain Methods of Organizing Human Activity.
Examiner notes that the concept of – providing a user tangible value from a dispensing apparatus upon performing a credit check to determine that user account is sufficient – is similar to concepts identified by the courts as abstract in: tracking financial transactions to determine whether they exceed a pre-set spending limit (Intellectual Ventures v. Capital One); processing of payments for purchased goods (Inventor 
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – type of account, electronic verification of contract document, adding user amount, types of short range communication, and type of negotiable value providing – which are also examples of abstract ideas or the application of the abstract ideas to a particular technological environment.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims are: a settlement server, a mobile terminal and a negotiable-value providing apparatus.  The Specification describes these computer components generically.  For examples, the settlement server is an apparatus including CPU, RAM and I/O (See Para [0163] of the Published Application).  The mobile communication terminal is, for example, a cellular phone having non-contact IC card (See Para [0270] of the Published Application).  The negotiable-value providing apparatus is displayed in the figures as consisting of communication unit, control unit, processing unit, and negotiable-value supply unit (See Fig. 2).  

The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for providing a user tangible value from a dispensing apparatus upon performing a credit check to determine that user account is sufficient using generic components.
In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similarly here, Examiner notes that the claimed steps provides game hall casinos with additional information about the credit status of a user to in order to determine whether to provide the user with  tangible value – which may improve manage the risk of the casino but does not improve any computers or technology.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract 
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic components for – 
providing a user tangible value from a dispensing apparatus upon performing a credit check to determine that user account is sufficient – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of providing a user tangible value from a dispensing apparatus upon performing a credit check to determine that user account is sufficient into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.  
Applicant argues that the instant claims are similar to those found eligible in DDR Holdings.
Examiner respectfully disagrees.
The DDR invention dealt with a problem unique to the Internet whereby users visiting one web site might be interested in viewing products sold on a different web site, but the owners of the first web site did not want to constantly redirect users away from their web site to a different web site.  The DDR invention solved this technical problem by creating a hybrid web page incorporating “look and feel” elements from the host web site with commerce objects from the third-party web site.  The Court held that this claimed steps resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement.
However, in the present claims there are no business or technical problem with sending notification and receiving indication from customers. There are no problems similar to website redirection as in DDR.  For example, there is no risk of losing customers to a casino or game hall that might be similar to the clicking of a hyperlink on an e-commerce site.  This is merely a one to one interaction between the customer mobile device and value dispensing apparatus.  This is merely commercial or legal interaction.  For the above reasons, the claims do not qualify under the DDR standard. 
Applicant argues that the system recited in the claims is clearly differentiated from general purpose computers and specially configured to allow a user for request 
Examiner finds this unpersuasive.
First, as pointed out in Prong One, the additional elements have been recited at a high level of generality.  Second, the elements recited in claim are disclosed in Rowe (US 2003/0171145 A1) and Asa (US 2008/0128483 A1).  For example, Fig. 2B of Rowe discloses cashless server (95), gaming machine (80) and wireless device (58).  ATM machines have been widely available in the USA since the 1970s.  Hence, the elements recited in the claims are well-understood, routing and conventional (WURC).  
The only additional elements recited in the claims are “settlement server,” a “mobile terminal” and a “negotiable-value providing apparatus.”  The Specification describes these computer components generically.  For examples, the settlement server is an apparatus including CPU, RAM and I/O (See Para [0163] of the Published Application).  The mobile communication terminal is, for example, a cellular phone having non-contact IC card (See Para [0270] of the Published Application).  The negotiable-value providing apparatus is displayed in the figures as consisting of communication unit, control unit, processing unit, and negotiable-value supply unit (See Fig. 2).  
From previous PTAB decision dated 1/17/2018 (Ex parte Nobuyuki Nonaka, Appeal 2017-004621, Application 12/506,564):

The Specification describes those computer system components generically by explaining that: (1) a settlement server “is, for example, an information processing apparatus such as a computer or a workstation” and “includes a central processing unit (CPU), a main memory (RAM), a read only memory (ROM), an I/O device (I/O), and an external storage device such as a hard disk device”; (2) the mobile communication terminal “is, for example, a cellular phone having a non-contact IC card, a cellular phone with short-distance communication means and radio communication means mounted thereon, PDA (Personal Data Assistant), a portable game machine, or an IP telephone including a radio LAN communication apparatus”; and (3) a negotiable-value providing apparatus “provides a prepared negotiable value,” i.e., anything “that can be bought with money,” and may “provide a negotiable value indirectly to a user by notifying a shop of the possibility of electronic settlement.” Spec. Para 52, 53, 58, 59, 86, 180, 187, 192.  Moreover, mobile communication terminals with noncontact IC cards for short-range wireless communication are well understood, routine, and conventional to a skilled artisan, e.g., as “commercially available.” Asa 1 5; see id. 34, 37, 39, 41, 73, 74, 
For the above reasons, Applicant’s assertion – that a system in accordance with the above is clearly differentiated from general purpose computers – is not persuasive.
(See also related case: Ex parte Nonaka, Appeal No. 2020-003125, Application No. 13/384,118)
Applicant argues that because mobile terminal prepares and transmits the settlement request message directly to the electronic settlement server – and not the ATM – information such as credit card information or other identifying information, for example, is not transmitted to the ATM thereby enhancing privacy and security of the transmission.  Applicant argues that the claim is directed to a new and improved electronic settlement system by using a program installed on their own mobile communications terminal and a negotiable value providing device, e.g., an ATM.
Examiner finds this unpersuasive.
It is not clear what the technical improvement is achieved here because the claims merely utilize the features of mobile wireless communication to securely accomplish a financial transaction.  Carrying out a transaction using a mobile wireless device short distance communication instead of an in-person ATM transaction is merely an alternative form of carrying out a financial activity.  As regards enhancing privacy and security, this argument is not persuasive because mobile transaction is no more or no less secure than ATM transaction.  Electronic funds transfers are the fundamental 
The fact that the claim uses a mobile wireless device does not render the claims less abstract.  An abstract idea does not become non-abstract by limiting the invention to a particular technological environment (Intellectual Ventures I).  See also Affinity Labs of Texas, LLC v. DirecTV, LLC, (Fed. Cir. 2016) (“Merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract”).  The fact that electronic fund transfer is applied to the particular field of a gaming facility is not sufficient to circumvent the prohibition against patenting an abstract idea.  Unlike Enfish or McRO, the focus of the claims is not on improving a computer, but rather on a process for which generic computing devices are invoked merely as tools.  For the above reasons, the claimed limitation falls under the grouping of Certain Methods of Organizing Human Activity.
With regard to Applicant’s argument that the claims constitute a practical application, Examiner notes that the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similarly here, Examiner notes that the claimed steps provides game hall casinos with additional information about the credit status of a user to in order to determine whether to provide the user with tangible value – which may help the casino manage risk but does not improve any computers or technology.

Finally, with respect to Applicant’s argument that the claims do not purport to preempt any alleged fundamental economic practice, Examiner notes that courts have consistently held that arguments about the lack of preemption risk cannot save claims that are deemed to only be directed to patent-ineligible subject matter.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (“[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).  And, “where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa, 788 F.3d at 1379.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693